EXHIBIT 10.92

FIRST AMENDMENT TO AGREEMENT OF SALE AND PURCHASE

THIS FIRST AMENDMENT TO AGREEMENT OF SALE AND PURCHASE (“Amendment”) made this
6th day of September, 2006 by and between MACK-CALI REALTY, L.P., a limited
partnership organized under the laws of the State of Delaware having an address
c/o Mack-Cali Realty Corporation, 11 Commerce Drive, Cranford, New Jersey 07016
(“Seller”) and WESTCORE PROPERTIES AC, LLC, a limited liability company
organized under the laws of the State of Delaware having an address at 4445
Eastgate Mall, Suite 210, San Diego, California 92121(“Purchaser”).

WITNESSETH:

WHEREAS, Seller and Purchaser have entered into a certain Agreement of Sale and
Purchase, dated August 3, 2006 (the “Original Agreement”), with respect to the
sale and purchase of real property situated in Colorado as more fully set forth
in the Original Agreement.

WHEREAS, the Seller and Purchaser have agreed to amend the Original Agreement as
more fully set forth hereinbelow;

NOW, THEREFORE, in consideration of the mutual promises, covenants, and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree as follows:

1.         Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement.

2.         At closing, Seller shall provide to Purchaser a seller support credit
against the Purchase Price in the amount of One Million Dollars ($1,000,000.00).

3.         At 400 South Colorado, a portion of Seller’s right, title and
interest in and to the real property is held pursuant to a ground lease (the
“Ground Leased Premises”).  The term of the ground lease is scheduled to expire
on March 31, 2018.  At the same property, a portion of the demised premises
leased by Wells Fargo Bank, N.A. (“Wells Fargo”) is situated on the Ground
Leased Premises.  The lease with Wells Fargo (the “Wells Fargo Lease”) expires
on July 31, 2010, subject to two five-year extension options.  At Closing,
Seller shall place the sum of $250,000.00 in escrow with Escrow Agent, to be
held in an interest-bearing account until the earlier to occur of (i) Seller
arranging, at no cost to Purchaser, for an amendment to the Wells Fargo Lease so
as to make all extension option term or terms covering any portion of the Wells
Fargo demised premises that is situated on the Ground Leased Premises
co-terminus with (and not extending beyond) the term of the ground lease; or
(ii) ninety (90) days after Closing.  In the event that the event described in
clause (i) above occurs on or before ninety days after Closing, then the entire
escrowed sum and the interest thereon shall be promptly paid to Seller.  If the
event described in clause (i) above does not occur on or before ninety days
after Closing, then the entire escrowed sum and the interest thereon shall be
promptly paid to Purchaser.  To avoid any doubt, by way of example, but not
limitation, Seller may satisfy clause (i) above by, at no cost to Purchaser, (a)
either (I) extending the first Wells Fargo extension option to March 31, 2018,
and eliminating the second Wells Fargo Extension Option, or (II) shortening the
second Wells Fargo


--------------------------------------------------------------------------------




extension option to March 31, 2018, or (b) eliminating the portion of Wells
Fargo’s demised premises that is situated on the Ground Leased Premises from the
Wells Fargo Lease in compliance with all legal requirements.  At Closing, the
parties shall enter into an escrow agreement embodying the foregoing terms and
conditions in form and substance reasonably satisfactory to both parties and
their respective counsel.

4.  Seller hereby certifies to Purchaser that the representations, warranties
and certifications set forth in Section 8.1 of the Original Agreement are true
in all material respects, except as follows:

(i)                                     Exhibit I is hereby revised to delete
the eviction proceeding against Noble Mortgage Inc. at 400 South Colorado;

(ii)                                  The Arrearage Schedule set forth at
Exhibit O of the Original Agreement is hereby replaced by the updated Arrearage
Schedule annexed hereto and made a part hereof; and

(iii)                               At Mt. Pyramid, a third party has a right of
first refusal to acquire the property.  Seller shall promptly provide such party
with the required notice at a purchase price of $15,350,000, and in the event
such party exercises its right of first refusal, the Mt. Pyramid property shall
be eliminated from this transaction, and the Purchase Price will be reduced by
$15,350,000 (notwithstanding the allocated purchase price for such property set
forth on Exhibit K of the Original Agreement), with the understanding that, for
purposes of Article XI of the Original Agreement, the allocated purchase price
of $28,944,798 set forth on Exhibit K for four properties located in Arapahoe
County shall be revised to be $28,517,239.


THE PARTIES AGREE THAT THIS PARAGRAPH SHALL BE DEEMED TO SATISFY THE SELLER’S
OBLIGATION SET FORTH IN THE LAST SENTENCE OF SECTION 8.3 OF THE ORIGINAL
AGREEMENT.

5.         Purchaser hereby acknowledges that it has completed its due diligence
investigations to its satisfaction and waives its right to terminate the
Original Agreement pursuant to Section 5.3(c) thereof.

6.         In Section 6.3(a) of the Original Agreement, the ten-day period
within which Purchaser shall elect to either terminate the Agreement (and
receive a refund of the Earnest Money Deposit together with the interest accrued
thereon), or waive such Title Defect and proceed to Closing, is hereby reduced
to five (5) days.


7.         WHENEVER REQUIRED BY THE CONTEXT OF THIS AMENDMENT, THE SINGULAR WILL
INCLUDE THE PLURAL AND THE MASCULINE WILL INCLUDE THE FEMININE AND VICE VERSA. 
THIS AMENDMENT WILL NOT BE CONSTRUED AS IF IT HAD BEEN PREPARED BY ONE OF THE
PARTIES, BUT RATHER AS IF BOTH PARTIES HAD PREPARED THE SAME.  ALL EXHIBITS AND
SCHEDULES REFERRED TO IN THIS AMENDMENT ARE ATTACHED AND INCORPORATED BY THIS
REFERENCE, AND ANY CAPITALIZED TERM USED IN ANY EXHIBIT OR SCHEDULE WHICH IS NOT
DEFINED IN SUCH EXHIBIT OR SCHEDULE WILL HAVE THE MEANING ATTRIBUTABLE TO SUCH
TERM IN THE BODY OF THIS AMENDMENT.


--------------------------------------------------------------------------------





8.         THIS AMENDMENT MAY BE EXECUTED IN MULTIPLE COUNTERPARTS, EACH OF
WHICH, WHEN ASSEMBLED TO INCLUDE A SIGNATURE FOR EACH PARTY CONTEMPLATED TO SIGN
THIS AMENDMENT, WILL CONSTITUTE A COMPLETE AND FULLY EXECUTED AMENDMENT.  ALL
SUCH FULLY EXECUTED COUNTERPARTS WILL COLLECTIVELY CONSTITUTE A SINGLE
AGREEMENT.  IF A PARTY TO THIS AMENDMENT DELIVERS VIA TELECOPIER OR PDF E-MAIL A
COPY OF THIS AMENDMENT EXECUTED BY SUCH PARTY, IT SHALL HAVE THE SAME LEGAL
EFFECT AS THE DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART OF THE AMENDMENT.


9.         EXCEPT AS AMENDED HEREBY, THE ORIGINAL AGREEMENT CONTINUES UNMODIFIED
AND IN FULL FORCE AND EFFECT.

IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Amendment as of the Effective Date.

 

PURCHASER:

 

 

 

WESTCORE PROPERTIES AC, LLC

 

 

 

 

 

By:

 

/s/ Donald Ankeny

 

 

Name:

 

Donald Ankeny

 

 

Title:

 

President

 

 

 

 

 

 

 

 

 

 

SELLER:

 

 

 

MACK-CALI REALTY, L.P.

 

 

 

By:

Mack-Cali Realty Corporation,

 

 

its general partner

 

 

 

 

By:

 

/s/ Mitchell E. Hersh

 

 

Name:

 

Mitchell E. Hersh

 

 

Title:

 

President and CEO

 

 


--------------------------------------------------------------------------------